Citation Nr: 0925644
Decision Date: 07/09/09	Archive Date: 09/03/09
 
DOCKET NO. 07-31 282A                      DATE JUL 09 2009 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUE 

Entitlement to an increased rating for a low back disability, currently rated as 20 percent disabling. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Simone C. Krembs, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from May 1943 to May 1946, and from September 1946 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO) that denied the Veteran's claim for a disability rating in excess of 20 percent for his low back disability. In April 2009, the Veteran testified before the Board at a hearing that was held at the RO.
 
In April 2009, the Board advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

Additional development is needed prior to further disposition of the claim. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In April 2009 testimony before the Board, the Veteran stated that his low back disability has increased in severity since the date of the last examination in February 2006. Specifically, he reported experiencing radiating pain into his lower extremities that was not present at the time of the last examination. Additionally, he had since developed weakness of the lower extremities, requiring the use of a wheel chair, whereas he had only required the use of a walker at the time of the last examination. The record reflects that at the time of the last examination, no sensory 

- 2 - 

impairment was found. VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69 (1995). When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination. Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995),60 Fed. Reg. 43186 (1995). Although the Veteran's last VA examination is not necessarily stale, his condition appears to have worsened since the date of the latest examination. Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is in order. 

Lastly, in April 2009, the Veteran testified that his private physician, William Lowry, M.D., had recently diagnosed him with ankylosis of the spine. Although there are intermittent records from Dr. Lowry in the file, comprehensive treatment records dated since February 2006 have not been associated with the file. Because these records are relevant to the Veteran's claim, they should be obtained. 

Accordingly, the case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited handling is requested.) 

1. Request that the Veteran provide authorization for the release of comprehensive medical records from William Lowry, M.D., dated since February 2006. All attempts to secure those records must be documented in the claims folder. 

2. After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability, as well as any associated neurological impairment. The examiner should be provided with the Veteran's claims file. Any 

- 3 - 

opinion provided should be supported by a full rationale. The examiner should specifically: 

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back. 

b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

c) Identify any associated neurological deformities associated with the service- connected back disorder. The severity of each neurological sign and symptom should be reported. In this regard, the examiner should address the Veteran's complaints of weakness and radiating pain in the lower extremities that he voiced at his hearing before the Board in April 2009. The examiner should conduct any appropriate neurological testing needed to address the above. If a separate neurological examination is needed one should be scheduled. 

- 4 - 

d) State whether the Veteran has intervertebral disc syndrome (IVDS). If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

e) List all neurological impairment caused by the service-connected back disability. Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the sciatic nerve. Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

3. Then, readjudicate the claim. If action remains adverse, provide the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

- 5 - 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 6- 




